PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Patent No. 9,677,361
Issue Date: June 13, 2017
Application No. 14/223,902
Filed: March 24, 2014
Attorney Docket No. 13059.01.USU01
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the requests for refunds filed December 22, 2021.

The request for refund is Granted.

Applicant request a refund of $1,050.00 for duplicate petition fees paid on July 08 2021 and December 16, 2021. 

The Office finance records show that duplicate fee payments for were made . Therefore, a total of $1,050.00, was refunded to applicant’s deposit account on March 11, 2022

In view of the above and the Office finance records for the above-identified application, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions